Citation Nr: 1448157	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hypertension (high blood pressure), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2012 the RO granted service connection for PTSD; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of an earlier effective date for the Veteran's service-connected PTSD has been raised by the record, but has not been adjudicated by the AOJ.  See June 2014 Statement in Support of Claim.  The Board does not have jurisdiction over this claim, and refers the claim to the AOJ for appropriate action.


REMAND

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical treatment records (VAMRs) from March 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with opinion.  The VA examiner must opine as to the relationship, if any, between the Veteran's service-connected PTSD and his current hypertension.  The entire claims file, including a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED)by his service-connected PTSD.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

April 1969 Reports of Medical Examination and History, indicating no problems with high blood pressure prior to service.

July 1971 Reports of Medical Examination and History, indicating no problems with high blood pressure upon separation from service.

November 2003 VAMRs, noting that the Veteran was diagnosed as having high blood pressure in 2002.

VAMRs dated May 2004 through September 2004, June 2006, January 2008, December 2008, March 2009, August 2009, February and August 2010, August and September 2012, and February 2014, indicating multiple screenings for high blood pressure and a history of treatment, to include prescription medications, to manage hypertension.

VAMRs dated July 2004 and August 2010, diagnosing the Veteran as having hypertension.

November 2010 VA Examination Report, evaluating the Veteran for PTSD.

November 2010 Notice of Disagreement, claiming that the Veteran's hypertension is secondary to his service-connected PTSD.

December 2011 (date received) VAMRs, summarizing the Veteran's treatment for PTSD.

September 2012 VA Examination Report, noting a diagnosis for hypertension.

November 2012 RO rating decision, granting service connection for PTSD effective September 25, 2012.

January 2013 Statement, reporting that the Veteran's hypertension is caused by his service-connected PTSD.

May 2013 VAMRs, indicating that the Veteran was treated for hypertension beginning in 2003 and that his high blood pressure may be related to PTSD.

May 2013 hearing transcript, testifying that a VA physician (Dr. McM) opined that the Veteran's current hypertension relates to his service-connected PTSD.

March 2014 VA Examination Report, documenting the Veteran's ongoing PTSD symptoms.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for high blood pressure, to include as secondary to service-connected PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



